Per Curiam.

Though there were two serious charges made against respondent, involving misappropriation, misrepresentation and other grievous misdeeds, he neither answered the petition herein nor did he appear at any of the hearings before the Referee to explain his conduct.
The Referee has found that respondent’s guilt on each of the two charges of professional misconduct has been clearly proved and established and that they have been aggravated by the respondent’s claimed use of part of the funds misappropriated to bribe public officials. The record fully supports the Referee’s findings.
The report of the Referee should be confirmed and respondent should be disbarred.
Peck, P. J., Glennon, Cohn, Callahan and Breitel, JJ., concur.
Respondent disbarred.